470 F.2d 994
Joel J. TARTELL, Appellant,v.CHELSEA NATIONAL BANK, Appellee.
No. 156, Docket 72-1665.
United States Court of Appeals,Second Circuit.
Argued Nov. 15, 1972.Decided Nov. 15, 1972.

Harold L. Young, New York City (Young, Sonnenfeld & Busner, New York City, on the brief), for appellant.
Jerome J. Londin, New York City (Carro, Spanbock & Londin, Kenneth A. Lapatine, New York City, on the brief), for appellee.
Before SMITH, KAUFMAN and MULLIGAN, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed essentially for the reasons stated in Judge Tyler's opinion below. 351 F.Supp. 1071.